 In the Matter of GIMBEL BROTHERS, INC., EMPLOYERandDELIVERY ANDWAREHOUSE EMPLOYEES, LOCAL 804, AFFILIATED WITH INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CIIAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, A. F. L., PFTITIONERandRETAIL, WHOLE-SALE AND DEPARTMENT STORE UNION, C. I. 0., INTERVENORCase No.2-RC-1327.-Decided December7,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before I. L. Broad-win, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.The Inter-.venor's request for oral argument is hereby denied inasmuch as therecord, in our opinion, adequately presents the issues and the positionsof the parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the employer.3.The question concerning representation :The Employer and the Intervenor have had contractual relationscovering the Employer's warehouse employees since 1941.On August1, 1946, the Employer and the Intervenor entered into a 3-year contractwhich was to terminate on July 31, 1949, with a proyision for a wagereopening on August 1, 1948.However, on August 31, 1948, theparties executed a new agreement, extending the term of the existingcontract from July 31, 1949, to June 30, 19511'The extended contract also provided for a wage increase and certain monetary benefitspayable to union members only. In view of our decision that the Intervenor's contract isnot otherwise a bar to an investigation of the question of representation, we find itunnecessary to consider the effect of this provision on the contract bar issue.87 NLRB No. 77.449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter on May 31, 1949, a date timely with regard to the August1, 1946, contract, the Petitioner, having informed the Employer of itsrepresentative interest on May 27, 1949, filed its petition in this case.The Intervenor contends that the extended contract is a bar to thisproceeding.2It is established Board policy that a contract, prema-turely extending an existing contract, cannot operate as a bar to ourinvestigation of a question of representation raised by a petition filedtimely with regard to the expiration date of the original contract.'The Intervenor takes the position, however, that this doctrine shouldnot be applied to the instant case because, among other reasons, thewarehouse employees ratified and received substantial benefits underthe terms of the extended agreement.We find no merit in this conten-tion.The premature extension rule rests on the proposition that theparties to a collective bargaining agreement cannot forestall a changeof representatives beyond a reasonable term.'Nothing in the circum-stances of this case warrants setting that rule aside.Accordingly, we find that a question affecting commerce exists con.cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All the regular full-time employees employed at the Employer'sthree warehouses located at 36-02 Northern Boulevard, Queens, NewYork, New York; 47-02 31st Place, Long Island City, New York, NewYork; 829 East 134th Street, Bronx, New York, New York; includingclericals, stock and clericals, receiving and marking employees, stock-men, bulk packers, interior bulk delivery employees, furniture finishersand polishers, house-furnishing workroom employees, carpet work-room employees, furniture finishers and polishers (basement) ; butexcluding building service and maintenance employees, superannuates;protection department employees, employees in the paymaster's office,secretaries to excluded persons, causal, contingent, and part-timeemployees, per diem demonstrators, employees of concessionaires orleased departments, students, temporary and seasonal employees,apprentices (except where union members are placed in apprentices'position),guards,watchmen, personnel department employees,2Although the Employer joined the Intervenor in this contention at the hearing, subse-quent thereto it withdrew from this position and no longer contends that theexistingcontract bars a further investigation at this time.3InternationalHarvesterCo.(McCormick Works),85 NLRB 1260, and cases cited therein.4 SeeWichita Union Stockyards Company,40 NLItB 369. GIMBEL BROTHERS, INC.451employees performing services for the Employer in confidential capac-ities, executives, professional employees, and all supervisors.5DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the,purposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National La-bor Relations Board Rules and Regulations, among the employees inthe unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to de-termine whether they desire to be represented, for purposes of col-lective bargaining, by Delivery and Warehouse Employees, Local 804,affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. L. or by Retail, Whole-sale and Department Store Union, C. I. 0., or by neither.6This unit corresponds to the unit set forth in the August 1,1946, contract betweenthe Employer and the Intervenor.The Petitioner and the Intervenor at all times haveagreed that this unit is appropriate.Although the Employer contested its appropriatenessduring the hearing,it has since withdrawn such objections.6Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.87'1359-50-vol. 87-30